Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
None of the prior art of record teaches: (Partial features shown, see claims for full details)
A) In response to a queue entry in a load/store queue not being available for the first micro-operation, dispatching the first micro-operation to an age-ordered scheduler queue without dispatching the first micro-operation to the load/store queue, wherein the age-ordered scheduler queue holds a dispatch payload associated with the first plurality of micro-operation; and on a condition that in response to a queue entry in the load/store queue identified by the first micro-operation becoming is determined to be available and source information required by the first micro-operation becoming is determined to be ready: performing address generation for the first micro-operation; reading the dispatch payload including the first micro-operation; and sending the dispatch payload including data to be stored as specified by the first micro-operation to the available queue entry identified by the first micro-operation determined to be available in the load/store queue.  (Claim 1)
B) The decoder to fetch a plurality of micro-operations, wherein the plurality of micro-operations includes a first micro-operation; in response to a queue entry in a load/store queue not being available for the first micro-operation, the decoder to dispatch the first micro-operation -4-6561261.1Applicant: Advanced Micro Devices, Inc. Application No.: 15/236,882to the age-ordered scheduler queue without dispatching the first micro-operation to 
C) In response to a queue entry in a load/store queue not being available for a first micro-operation, dispatching the first micro-operation to a scheduler queue for holding a dispatch payload associated with a plurality of micro-operations without dispatching the first micro-operation to the load/store queue, the plurality of micro-operations include a first micro-operation; storing the dispatch payload in the scheduler queue; -7- 6561261.1Applicant: Advanced Micro Devices, Inc. Application No.: 15/236,882determining whether a queue entry in the load/store queue identified by the first micro-operation is available and whether source information required by the first micro-operation is ready; and in response to the queue entry in the load/store queue becoming available and source information required by the first micro-operation becoming ready: performing address generation for the first micro-operation; reading the dispatch payload including the first micro-operation; sending the dispatch payload 
Upon an updated search, applicant’s response with the RCE on 1/19/2021 and the claim amendment on 11/19/2020 have been fully considered and persuasive. All IDS references on 1/19/2021, 9/9/2020, 6/28/2017, and 8/15/2016 have been entered and considered by examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182